Citation Nr: 1109179	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  04-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to October 2000 with unverified active service from June 11, 2006 to October 14, 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted entitlement to service connection for a rotator cuff tear of the right shoulder with an initial noncompensable rating assigned, effective October 28, 2000.  

In February 2007 and September 2009, the Board remanded the case for further action by the originating agency.  The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  During the period prior to October 15, 2007, the Veteran's right shoulder disability most nearly approximated malunion of the clavicle; range of motion of the right arm was not limited to the shoulder level and there was no impairment of the humerus. 

2.  During the period beginning October 15, 2007, the Veteran's right shoulder disability manifested painful motion that was limited to the shoulder level without impairment of the humerus. 


CONCLUSIONS OF LAW

1.  For the period prior to October 15, 2007, the criteria for an initial rating in excess of 10 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a. Diagnostic Codes 5201-5203 (2010). 

2.  For the period beginning October 15, 2007, the criteria for an increased rating of 20 percent, but not higher, for a right shoulder disability are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a. Diagnostic Codes 5201-5203. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a rotator cuff tear of the right shoulder was granted in the June 2003 rating decision on appeal.  An initial noncompensable evaluation was assigned effective October 28, 2000.  In a July 2009 rating decision, an increased 10 percent evaluation was assigned for the period prior to September 28, 2004.  A temporary total rating was also assigned for the period between September 28, 2004 and February 1, 2005 for surgery requiring convalescence.  A 10 percent evaluation was then assigned for the period between February 1, 2005 and June 11, 2006 when a noncompensable rating was assigned as the Veteran was activated to active duty with the National Guard.  A 10 percent rating was also assigned for the period beginning October 15, 2007 after the Veteran's separation from active service.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With respect to disabilities rated on the basis of limitation of motion, the Court of Appeals for Veterans Claims (Court) has instructed that VA should consider whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's right shoulder disability is currently rated as 10 percent disabling throughout the claims period except for the periods between September 28, 2004 to February 1, 2005 and June 11, 2006 to October 15, 2007 when the Veteran received a temporary total rating for surgery requiring convalescence and was on active duty.  Accordingly, this decision is limited to consideration of whether a rating in excess of 10 percent is warranted during the period prior to September 28, 2004, the period between February 1, 2005 and June 11, 2006, and the period beginning October 15, 2007.  

The Veteran's disability was initially rated under Diagnostic Code 5201 pertaining to limitation of motion of the arm.  Under this diagnostic code, a 20 percent rating is assigned for limitation of motion at shoulder level on the major side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side; and a 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The July 2009 rating decision changed the diagnostic code used to rate the Veteran's disability to Diagnostic Code 5203.  This diagnostic code, pertaining to impairment of the clavicle or scapula, provides for a 10 percent evaluation with malunion of the major clavicle or scapula or nonunion without loose movement.  A maximum 20 percent evaluation is warranted for nonunion of the major clavicle or scapula with loose movement or dislocation.  

The Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability for any period prior to October 15, 2007.  The Veteran manifested some painful motion of the right arm during this period, but range of motion was clearly not limited to the shoulder level.   The Veteran demonstrated full range of motion of the right shoulder in July 2000 during an in-service examination, with pain most notably demonstrated during overhead flexion testing and with abduction above 120 degrees.  The Veteran's shoulder motion was also characterized as good upon VA examination in May 2003.  A year later, in June 2004, the Veteran's private physician noted excellent passive and active motion of the right dominant shoulder with only some reported discomfort during testing.  Furthermore, in the December 2003 notice of disagreement, the Veteran stated that he was able to lift his arm above his head.

The Veteran also did not manifest functional impairment due to his right shoulder disability during this period.  At the May 2003 VA examination, he denied experiencing any flare-ups of symptoms and the VA examiner concluded that there was no effect on the Veteran's life or work due to the right shoulder disability.  The Veteran's symptoms were treated with corticosteroid injections by his private physician, and the overall disability was characterized as moderate following an August 2004 MRI report.  Therefore, even with consideration of functional factors,  
a rating in excess of 10 percent is not warranted under Diagnostic Code 5201for limitation of motion of the arm prior to October 15, 2007. 

The Board also finds that an increased disability evaluation is not warranted during the period prior to October 15, 2007 under the other criteria for rating the arm and shoulder.  The Veteran's current 10 percent evaluation was assigned by the RO in July 2009 under Diagnostic Code 5203 for impairment of the clavicle, but an August 2004 MRI only indicated a small partial tear of the infraspinatus tendon into the humeral head.  There was no objective evidence of impairment to the clavicle, scapula, or humerus and no indication of recurrent dislocation, fibrous union, nonunion, or of loss of the humeral head as required for a rating in excess of 10 percent under Diagnostic Code 5202 pertaining to impairment of the humerus.  An increased rating is therefore not appropriate at anytime during the period prior to October 15, 2007. 

For the period beginning October 15, 2007, the Board finds that an increased 20 percent evaluation is warranted under Diagnostic Code 5201 for limitation of motion of the right arm.  Upon VA examination in May 2007, the Veteran demonstrated motion of the right arm that was limited to 80 degrees of forward flexion with pain, 90 degrees of abduction with pain, and 90 degrees of internal rotation.  Such motion most nearly approximates limitation of motion to the shoulder level and is contemplated by a 20 percent evaluation under Diagnostic Code 5201.  See 38 C.F.R. § 4.71, Plate I.  The Board has also considered the Veteran's complaints of pain during this period, but there was no additional loss of motion upon repetitive testing in May 2007, and the Veteran denied having any limitations at work due to his shoulder disability.  The May 2007 VA examiner also identified only mild effects on the Veteran's activities of daily living from the shoulder disability.  Thus, a 20 percent evaluation, but not higher, is warranted under Diagnostic Code 5201 for the period beginning October 15, 2007, the first day after the Veteran's separation from active duty with the National Guard.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above but has found none.  The Veteran is already in receipt of the maximum 20 percent rating possible under Diagnostic Code 5203 during the period beginning October 15, 2007, and there is no evidence of impairment to the humerus during this period.  In addition, the Board has determined that Diagnostic Code 5200 pertaining to ankylosis of the scapulohumeral articulation is not for application in this case as the Veteran has clearly retained some useful motion of his arm and shoulder throughout the claims period.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right shoulder condition is manifested by symptoms such as painful limited motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work as a corrections officer and Military Policeman throughout the claims period.  The Veteran has also not stated that he is unable to perform his work duties due to symptoms associated with his service-connected disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right shoulder condition.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  

The Board's September 2009 remand found that a May 2007 VA examination was not adequate for rating purposes.  Accordingly, the Board remanded the case and ordered that another VA examination should be performed.  The Veteran was scheduled for an additional orthopedic examination in January 2010 and was notified of the examination in a December 2009 letter.  A November 2009 letter also notified the Veteran that failure to report of the VA examination would result in his claim being evaluated based on the evidence of record.  The Veteran cancelled the January 2010 VA examination and stated that he was withdrawing his claim.

When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  The Veteran failed to report for his scheduled VA examination and has not alleged good cause for his absence.  In addition, while the Veteran apparently cancelled his VA examination and stated that he was withdrawing his claim, the record does not contain a statement from the Veteran or his representative withdrawing the claim on appeal in accordance with 38 C.F.R. § 20.204.  The Board has therefore adjudicated this appeal based on the evidence of record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a right shoulder disability for the period prior to October 15, 2007 is denied. 

Entitlement to an increased rating of 20 percent for a right shoulder disability for the period beginning October 15, 2007 is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


